Order entered September 27, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00961-CV

                     IN THE INTEREST OF P.H., ET AL, CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 15-633-X

                                           ORDER
        Because this is an appeal in a “child protection case,” the appellate record was due

August 15, 2016. See TEX. R. APP. P. 28.4(a), 35.1(b). The clerk’s record has been filed; the

reporter’s record has not. Accordingly, we ORDER Pamela Sumler, Official Court Reporter of

the 305th Judicial District Court, to file the reporter’s record no later than October 7, 2016. No

extensions will be granted absent exigent circumstances. See id. 28.4(b)(1).

        We also ORDER Dallas County District Clerk Felicia Pitre to file, no later than October

7, 2016, a supplemental clerk’s record containing a copy of the order appointing appellant

appellate counsel.

        We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Cheryl

Lee Shannon, Presiding Judge of the 305th Judicial District Court; Ms. Sumler; Ms. Pitre; and,

the parties.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE